Citation Nr: 1750878	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-21 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to an increased rating for a right knee disability in excess of 20 percent prior to December 5, 2011, and in excess of 30 percent as of February 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1969, and June 1973 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Temporary total ratings have been assigned following a right total knee replacement in 2011 and subsequent revision surgery in 2013.  Specifically, the periods of temporary total ratings extend from December 5, 2011, to February 1, 2013, when a 30 percent rating was assigned, and from November 12, 2013, to January 1, 2015, when the 30 percent rating was resumed.  As the 30 percent rating did not represent a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The June 2013 statement of case included claims for higher ratings for a lumbar spine disability, little finger fracture, and hearing loss, and claims for service connection for left knee and sinus disabilities.  However, in the substantive appeal, the Veteran limited the appeal to the claim for a higher rating for a right knee disability.  The other claims listed in the June 2013 statement of the case are not currently on appeal.

In December 2016, the Veteran withdrew his request for a Board hearing.  Therefore, there is no pending hearing request.  38 C.F.R. § 20.704 (2107).


REMAND

The Veteran was provided VA examinations for a right knee disability in January 2010, June 2011, and March 2015.  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, remand is required to provide a compliant examination.  

Moreover, the record indicates possible worsening of the disability since the 2015 VA examination.  In a September 2016 brief, the Veteran's representative indicated the Veteran currently had extreme right knee pain with weakness following knee replacement, as contemplated by the next higher rating under38 C.F.R. § 4.71a, Diagnostic Code 5055, which he did not report on examination in 2015.  Additionally, an April 2015 VA treatment record suggests a worsening of motion in flexion when compared with the 2015 VA examination.

In the December 2009 claim, during a May 2011 informal conference with a Decision Review Officer (DRO), and in other correspondence, the Veteran has identified private treatment providers with pertinent records that have not been obtained, including Dr. T. Smith, Dr. J. Smith, Dr. Azar, Dr. Segarra, and Dr. Sangani.  The Board cannot locate completed VA Forms 21-4142 for those providers.  It should be clarified whether the Veteran still wants VA to request those records and any appropriate action should be undertaken and any necessary releases requested.

The Veteran also indicated that he underwent post-service right knee surgery at Keesler Air Force Base and asked VA to obtain those records.  A June 2011 document indicates the records are archived at the National Personnel Records Center, but follow-up was not conducted to obtain the records.  It also appears the RO requested the incorrect dates of treatment.  While those records may predate the filing of the claim by several years, a disability must be considered in the context of the whole recorded history.  A further attempt to obtain those records should be made. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any authorization forms necessary to obtain records from the following providers:  (a) Dr. T. Smith, (b) Dr. J. Smith, (c) Dr. Azar, (d) Dr. Segarra, and (e) Dr. Sangani  All records and responses received should be associated with the record.  

2.  Clarify with the Veteran the dates of the post-service right knee treatment and surgery at Keesler Air Force Base.  Thereafter, contact the National Personnel Record Center and attempt to obtain any identified records that may be archived there.  All records and responses received should be associated with the record.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity of the service-connected right knee disability.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should state whether there is additional limitation of function due to painful motion, excess motion, weakened motion, fatigability, incoordination, or on flare up.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  The examiner should opine whether severe painful motion or severe weakness is shown in the right knee.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

